     Case 1:17-cv-00928-RBK-KMW Document 77-1 Filed 03/10/21 Page 1 of 2 PageID: 988



                                                                                                       www.moodklaw.com
NEW JERSEY OFFICE                                                                             Christian M. Scheuerman
Cherry Tree Corporate Center                                                                         Member NJ & PA Bars
                                                                                               CScheuerman@moodklaw.com
Suite 501
535 Route 38 East
Cherry Hill, NJ 08002
(856) 663-4300 Fax: (856) 663-4439

              Our staff is working remotely as required by government directive during the COVID crisis.
            Accordingly our office will only be transmitting and accepting communications and pleadings via
                                                           email.

                                                   March 4, 2021

       Via Email - pstern@kimlf.com
       Philip D. Stern, Esq.
       Kim law Firm, LLC
       411 Hackensack Ave., Suite 701
       Hackensack, NJ 07601

                           RE: Levins v. HRRG
                               Docket No.: 1:17-cv-928-RBK-KMW
                               Our File No.: 447-102973(SXK/CMS)

       Dear Mr. Stern:

              Defendant hereby amends its discovery responses, subject to all prior objections, in
       response to your February 16, 2021 letter as follows:

       A.        Number Of N.J. Consumers Who Received A Telephone Message In Which The
                 Caller Was Identified As Only “ARS”

              Objection. This interrogatory is overly broad and vague. The proposed class as defined
       by Plaintiffs would include individuals beyond those who potentially received messages that
       could violate the FDCPA based on this Court’s rulings. The act of leaving the message in
       question on an individual’s answering machine does not itself constitute a violation of the
       FDCPA. Rather, the nature and extent of the prior contact between the Defendant and the
       individual consumer must be analyzed.

              Moreover, Defendant has determined that in many instances although Defendant’s
       system may have attempted to leave the message in question, the recipient’s voicemail system
       may have disconnected the call prior to the entirety of the message being left and/or for other
       technical reasons the complete message was not left on the debtor’s answering machine.

              Without waiving same, a total of 65,864 New Jersey consumers received complete
       answering machine messages which identified the caller as “ARS,” from February 12, 2016
       through February 12, 2017 (the date the original complaint was filed).

       {NJ188623.1}
            Philadelphia      Pittsburgh       New York     Westchester County   Wilmington       Towson
           Pennsylvania      Pennsylvania      New York         New York          Delaware        Maryland
Case 1:17-cv-00928-RBK-KMW Document 77-1 Filed 03/10/21 Page 2 of 2 PageID: 989

 MARKS, O’NEILL, O’BRIEN, DOHERTY & KELLY, P.C.
 March 4, 2021
 Page 2

 B.       The Contact Information For Each N.J. Consumer Who Received A Message

          Subject to all prior objections, see attached.

                                                 Very truly yours,

                                                 MARKS, O’NEILL, O’BRIEN,
                                                 DOHERTY & KELLY, P.C.

                                                 /s/ Christian M. Scheuerman
                                                 Christian M. Scheuerman
 CMS/jad
 Encls.




 {NJ188623.1}
